 


109 HR 5162 IH: To pay a one-time bonus to members of the Armed Forces who serve honorably in a combat zone designated for Operation Iraqi Freedom or Operation Enduring Freedom, and for other purposes.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5162 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Stupak introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To pay a one-time bonus to members of the Armed Forces who serve honorably in a combat zone designated for Operation Iraqi Freedom or Operation Enduring Freedom, and for other purposes. 
 
 
1.One-time bonus for service in combat zone designated for Operation Iraqi Freedom or Operation Enduring Freedom
(a)Military servicesThe Secretary of Defense shall pay a one-time bonus of $1,500 to each member of the Army, Navy, Air Force, or Marine Corps, including reserve components thereof, who served or serves for any period of time in a combat zone designated in connection with Operation Iraqi Freedom or Operation Enduring Freedom, and whose service is characterized as honorable by the Secretary.
(b)Coast GuardThe Secretary of Homeland Security shall pay a one-time bonus of $1,500 to each member of the Coast Guard or Coast Guard Reserve who served or serves for any period of time in a combat zone designated in connection with Operation Iraqi Freedom or Operation Enduring Freedom, and whose service is characterized as honorable by the Secretary. 
 
